DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-10, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al. (US Publication 2020/0271784) in view of Savchenkov et al. (US Publication 2013/0003766).
In regard to claims 1, 10, 14, and 20, Bradford et al. discloses a testing apparatus/method (see paragraph 1), comprising:
[claims 1, 10, 14, and 20] a laser source (figure 2, element 204 – paragraph 50);

[claims 1, 10, 14, and 20] a modulator configured to apply a time-varying voltage to the laser (figure 2, element 202 – which is shown in detail in figure 3 is described in paragraphs 54 and 55  to produce a time varying voltage to the laser ), the time-varying voltage controls modulation of an optical property of the electrooptic material to cause the laser source to generate a frequency modulated optical signal, the frequency modulated optical signal comprises time-varying chirps (paragraph 56, as can be seen by figure 2, element 202 [shown in figure] which control the laser source 204, has the laser producing frequency modulated chirps, see also paragraphs 54 and 55); and
[claims 1, 10, 14, and 20] an interferometer configured to receive the frequency modulated optical signal from the laser source (figure 2, element 206, paragraph 51), the interferometer further configured to output an optical test signal having a range of frequencies, the frequencies in the optical test signal being based at least in part on the time-varying chirps (paragraph 51, frequency is proportional to the laser output signal which is the time varying chirps as described in paragraphs 54-56, see also figures 7 and 8); and
[claims 10 and 20] a first beam splitter configured to split the frequency modulated optical signal into a first portion of the frequency modulated optical signal and a second portion of the frequency modulated optical signal and a second beam splitter (paragraph 52, although not shown in the figures describes the interferometer splitting the light into two optical paths and also having combiners, see also paragraphs 40, 41, and 48).
Bradford et al. lacks specifically:
[claims 1 and 20] disclosing an optical resonator which that is optically coupled to the laser source, the optical resonator being formed of an electrooptic material, wherein the laser source is optically injection locked to the optical resonator, such that the modulator applies the time varying voltage to the optical resonator and 
[claims 10 and 20], the first portion of the frequency modulated optical signal propagates via a first optical path between the beams being split and the second portion of the frequency modulated optical signal propagates via a delayed second optical path also between the beams being split; and combining the first portion of the frequency modulated optical signal and the second portion of the frequency modulated optical signal as delayed to output the optical test signal; and
[claim 14] wherein the resonator is a WGM resonator.
Savchenkov et al. discloses an WGM optical resonator that is optically coupled to the laser source, the optical resonator being formed of an electrooptic material, wherein the laser source is optically injection locked to the optical resonator (paragraph 9, the crystalline material is electrooptic as it facilitates optical signals and produces a comb of different frequencies, as describes the light causes the injection locking) and splitting the frequency modulated optical signal into a first portion of the frequency modulated optical signal and a second portion of the frequency modulated optical signal, the first portion of the frequency modulated optical signal propagates via a first optical path and the second portion of the frequency modulated optical signal propagates via a delayed second optical path between the beams being split and combined (see figure 7, showing the splitting into two paths at Sp1 for the frequency modulated optical signal, wherein the second path is delayed – 611 first path and 612 second delay path; see also paragraph 72, combined at Sp2); and combining the first portion of the frequency modulated optical signal and the second portion of the frequency modulated optical signal as delayed to output the optical test signal (paragraph 72, optical signals are combined at Sp2 in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bradford et al. to include wherein having an WGM optical resonator of electrooptic material that is injection locked to the laser source such that the laser is split into two paths, one being delayed, and recombined as taught by Savchenkov et al. in order to provide stabilized signals (see paragraphs 4 and 9) having low noise (paragraph 72) which will increase the stability and functionality of the system.
In regard to claim 5, Bradford et al. discloses wherein the optical test signal is outputted from the testing apparatus such that the optical test signal is operable to be inputted to a device under test (see figure 2, optical signal output of the interferometer 206 is input to a photodiode detector which is followed by a trans-impedance amplifier that converts the signal to a voltage signal – paragraph 52, so this voltage output signal is ‘operable’ to be input to some device under test, see also paragraph 82).
In regard to claim 6, Bradford et al. discloses a signal converter configured to receive the optical test signal from the interferometer, the signal converter further configured to convert the optical test signal to an electrical test signal, wherein the electrical test signal is outputted from the testing apparatus such that the electrical test signal is operable to be inputted to a device under test (see figure 2, optical signal output of the interferometer 206 is input to a photodiode detector which is followed by a trans-impedance amplifier that converts the signal to a voltage signal – paragraph 52, so this voltage output signal is ‘operable’ to be input to some device under test, see also paragraph 82).
In regard to claims 8 and 9, Bradford et al. discloses a first waveform of the time-varying voltage applied by the modulator to the optical resonator causes the laser source optically injection locked to the optical resonator to generate a first chirp of the time-varying chirps (as to the chirps being created – see paragraphs 54-56, but the different wavelengths creating different values – see paragraph 81 as well as 39 and 48 to describe the change in wavelengths); a second waveform of the time-varying voltage applied by the modulator to the optical resonator causes the laser source optically injection locked to the optical resonator to generate a second chirp of the time-varying chirps; and a first voltage change of the first waveform differs from a second voltage change of the second waveform (as to the chirps being created – see paragraphs 54-56, but the different wavelengths creating different values – see paragraph 81 as well as 39 and 48 to describe the change in wavelengths, the change in wavelength is caused by a change in current as described in paragraph 81, which means voltages changes as well as the current based on V=IR, which then causes a change in the chirp signals being created as to the voltage/current – see paragraphs 54-56), wherein the periods are also different (see paragraph 57, the periods of waveforms produced may be different until the phase lock loop re-locks, during voltage ramp changes).
In regard to claim 13, Bradford et al. lacks specifically wherein the beam splitter is a 2 by 2 beam splitter configured to split the optical test signal into a first portion of the optical test signal and a second portion of the optical test signal.
Bradford et al. as modified lacks specifically wherein the beam splitters are described at to exactly what type, but a 2 by 2 beam splitter is a common type of beam splitter, and, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bradford et al. as modified to further include that both beam splitters were 2 by 2 beam splitters which is able to split the optical signals into two signals in order to have a common type of beam splitter that the user would understand, thus, have less complexities and be easy to acquire.

Claims 2-4, 11, 12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al. (US Publication 2020/0271784) and Savchenkov et al. (US Publication 2013/0003766) as applied to claim 1 above, and further in view of Doran et al. (US Publication 2011/0091204).
In regard to claims 2-4, Bradford et al. as modified lacks specifically:
[claim 2] the interferometer being a variable delay interferometer, the frequencies in the optical test signal further being based on a propagation delay of a portion of the frequency modulated optical signal caused by the variable delay interferometer;
[claim 3] the variable delay interferometer comprises a fiber, the portion of the frequency modulated optical signal propagates through the fiber, and the propagation delay is based on a length of the fiber; and
[claim 4] the variable delay interferometer comprises a fiber, the portion of the frequency modulated optical signal propagates through the fiber, and the propagation delay is based on a type of material from which the fiber is formed.
Doran discloses a communication network (abstract) that includes interferometer being a variable delay interferometer, the frequencies in the optical test signal further being based on a propagation delay of a portion of the frequency modulated optical signal caused by the variable delay interferometer, specifically wherein the propagation is through a fiber and the delay is based on the length of the fiber and what type of material the fiber is formed (abstract paragraphs 13 and 14 describe the fiber and length, while paragraph 101 describes a variable delay interferometer which can adjust the length or the properties of the medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bradford as modified to include having a variable delay interferometer with a fiber path including the other properties described above as taught by Doran in order to be able to achieve a specific delay value (paragraph 101), which would increase the functionality of the system so a user could specify the delay in the beam path.
In regard to claims 11 and 12, Bradford as modified lacks specifically:
[claim 11] the interferometer being a variable delay interferometer that comprises a plurality of fibers of different lengths, wherein the second optical path is a particular fiber from the plurality of fibers; and 
[claim 12] the interferometer being a variable delay interferometer that comprises a plurality of fibers formed of differing types of materials, wherein the second optical path is a particular fiber from the plurality of fibers.
Doran discloses a communication network (abstract) that includes interferometer being a variable delay interferometer, such that the interferometer comprises a plurality of fibers of different lengths (paragraphs 12-14, and 17) specifically wherein the propagation is through a fiber and the delay is based on the length of the fiber and what type of material the fiber is formed (abstract paragraphs 13 and 14 describe the fiber and length, while paragraph 101 describes a variable delay interferometer which can adjust the length or the properties of the medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bradford as modified to include having a variable delay interferometer with a fiber path including the other properties described above as taught by Doran in order to be able to achieve a specific delay value (paragraph 101), which would increase the functionality of the system so a user could specify the delay in the beam path.

In regard to claims 16-19, Bradford et al. discloses a testing apparatus/method (see paragraph 1), comprising:
[claim 16] a laser source (figure 2, element 204 – paragraph 50);
[claims 16] a modulator configured to apply a time-varying voltage to the laser (figure 2, element 202 – which is shown in detail in figure 3 is described in paragraphs 54 and 55  to produce a time varying voltage to the laser ), the time-varying voltage controls modulation of an optical property of the electrooptic material to cause the laser source to generate a frequency modulated optical signal, 
[claim 19] the frequency modulated optical signal comprises time-varying chirps (paragraph 56, as can be seen by figure 2, element 202 [shown in figure] which control the laser source 204, has the laser producing frequency modulated chirps, see also paragraphs 54 and 55); and
[claim 16] an interferometer configured to receive the frequency modulated optical signal from the laser source optically injection locked to the optical resonator (figure 2, element 206, paragraph 51), the interferometer further configured to output an optical test signal having a range of frequencies (paragraph 51, frequency is proportional to the laser output signal as described in paragraphs 54-56, see also figures 7 and 8), 
[claim 19] the frequencies in the optical test signal being based at least in part on the time-varying chirps (paragraph 51, frequency is proportional to the laser output signal which is the time varying chirps as described in paragraphs 54-56, see also figures 7 and 8); and
[claim 19] a first beam splitter configured to split the frequency modulated optical signal into a first portion of the frequency modulated optical signal and a second portion of the frequency modulated optical signal and a second beam splitter (paragraph 52, although not shown in the figures describes the interferometer splitting the light into two optical paths and also having combiners, see also paragraphs 40, 41, and 48).
Bradford et al. lacks specifically:
[claim 16] disclosing an optical resonator which that is optically coupled to the laser source, the optical resonator being formed of an electrooptic material, wherein the laser source is optically injection locked to the optical resonator, such that the modulator applies the time varying voltage to the optical resonator; and 
[claims 16], a first optical path between the first beam splitter and the second beam splitter, the first portion of the frequency modulated optical signal propagates from the first beam splitter to the second beam splitter via the first optical path;
[claim 16] a second optical path between the first beam splitter and the second beam splitter, the second portion of the frequency modulated optical signal propagates from the first beam splitter to the second beam splitter via the second optical path such that receipt of the second portion of the frequency modulated optical signal at the second beam splitter is delayed relative to receipt of the first portion of the frequency modulated optical signal at the second beam splitter;
[claim 16] the first portion of the frequency modulated optical signal propagates via a first optical path between beam splitters and the second portion of the frequency modulated optical signal propagates via a delayed second optical path also between the beam splitters; and combining the first portion of the frequency modulated optical signal and the second portion of the frequency modulated optical signal as delayed to output the optical test signal; and 
[claim 17] the interferometer being a variable delay interferometer that comprises a plurality of fibers of different lengths, wherein the second optical path is a particular fiber from the plurality of fibers; and 
[claim 18] the interferometer being a variable delay interferometer that comprises a plurality of fibers formed of differing types of materials, wherein the second optical path is a particular fiber from the plurality of fibers.
Savchenkov et al. discloses an optical resonator that is optically coupled to the laser source, the optical resonator being formed of an electrooptic material, wherein the laser source is optically injection locked to the optical resonator (paragraph 9, the crystalline material is electrooptic as it facilitates optical signals and produces a comb of different frequencies, as describes the light causes the injection locking) and splitting the frequency modulated optical signal into a first portion of the frequency modulated optical signal and a second portion of the frequency modulated optical signal, the first portion of the frequency modulated optical signal propagates via a first optical path and the second portion of the frequency modulated optical signal propagates via a delayed second optical path between the beams being split and combined (see figure 7, showing the splitting into two paths at Sp1 for the frequency modulated optical signal, wherein the second path is delayed – 611 first path and 612 second delay path; see also paragraph 72, combined at Sp2); and combining the first portion of the frequency modulated optical signal and the second portion of the frequency modulated optical signal as delayed to output the optical test signal (paragraph 72, optical signals are combined at Sp2 in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bradford et al. to include wherein having an WGM optical resonator of electrooptic material that is injection locked to the laser source such that the laser is split into two paths, one having a delay, and recombined as taught by Savchenkov et al. in order to provide stabilized signals (see paragraphs 4 and 9) having low noise (paragraph 72) which will increase the stability and functionality of the system.
[[Bradford et al. as modified by Savchenkov et al. still lacks: 
[claim 16] wherein the interferometer is specially described as a variable delay interferometer;
[claim 17] the interferometer being a variable delay interferometer that comprises a plurality of fibers of different lengths, wherein the second optical path is a particular fiber from the plurality of fibers; and 
[claim 18] the interferometer being a variable delay interferometer that comprises a plurality of fibers formed of differing types of materials, wherein the second optical path is a particular fiber from the plurality of fibers.]]
Doran discloses a communication network (abstract) that includes interferometer being a variable delay interferometer, such that the interferometer comprises a plurality of fibers of different lengths (paragraphs 12-14, and 17) specifically wherein the propagation is through a fiber and the delay is based on the length of the fiber and what type of material the fiber is formed (abstract paragraphs 13 and 14 describe the fiber and length, while paragraph 101 describes a variable delay interferometer which can adjust the length or the properties of the medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bradford as modified to include having a variable delay interferometer with a fiber path including the other properties described above as taught by Doran in order to be able to achieve a specific delay value (paragraph 101), which would increase the functionality of the system so a user could specify the delay in the beam path.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al. (US Publication 2020/0271784) and Savchenkov et al. (US Publication 2013/0003766) as applied to claim 1 above, and further in view of Sasago et al. (US Publication 2020/0105958).
In regard to claim 7, Bradford et al. as modified discloses a signal converter configured to receive the optical test signal from the interferometer, the signal converter further configured to convert the optical test signal to an electrical test signal (see figure 2, optical signal output of the interferometer 206 is input to a photodiode detector which is followed by a trans-impedance amplifier that converts the signal to a voltage signal – paragraph 52, so this voltage output signal is ‘operable’ to be input to some device under test, see also paragraph 82); 
Bradford et al. as modified lacks specifically an output controller configured to cause the testing apparatus to switch between outputting the optical test signal and the electrical test signal.
Sasago et al. discloses a control element, switch, to control a photoelectric conversion portion (paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bradford as modified to include a switch before a photoelectric conversion portion as taught by Sasago et al. so as to allow a conversion to voltage if desired by a user, but also allow the light output to be output if that is what is desired by a user which would increase the functionality of the system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al. (US Publication 2020/0271784) and Savchenkov et al. (US Publication 2013/0003766) as applied to claim 1 above, and further in view of Zhu (US Publication 2014/0078514).
In regard to claim 15, Bradford et al. lacks specifically a variable attenuator having a controllable loss that enables analyzing a property of a device under test coupled to the testing apparatus.
Zhu discloses a sensor system (abstract) that includes a variable attenuator (is coupled to the sensing components), wherein an attenuator that is controlled to control a beam (paragraph 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bradford as modified to include a controllable attenuator to control the beam of light as taught by Zhu in order to have a control that would be able to loss/gain of the beam so as a user would have more functionality of of the beam of light to increase or decrease the gain/loss as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iguchi et al. (US Publication 2020/0203916) discloses a light generating device for analyzing carbon isotopes wherein beam splitters are used to separate and combine the light.  Maleki (11353558) [from the same assignee as the present invention] discloses a multiple laser single resonator LIDAR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896